[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
This is a malpractice action against the defendant dentist who moves for summary judgment on the ground that this action was brought more than two years after the injury was first sustained or discovered within the meaning of the relevant statute of limitations, 52-584. C.G.S.
This action was commenced on October 4, 1990. Defendant claims plaintiff knew in March 1988 that she had peridontal problems and knew in June, 1988 that she had suffered severe bone loss, as substantiated by her deposition testimony. Plaintiff claims that she did not become aware that she had suffered "actionable harm" until October 1988 when she was CT Page 3828 confronted with the full amount of damages to her gums and that defendant had not been forthcoming about his failure of diagnosis.
We cannot conclude that, under the criteria of Lambert v. Stovell, 205 Conn. 1, 6 (1987) and Catz v. Rubenstein,201 Conn. 39, 43 (1986) that there is no genuine issue of material fact as to when plaintiff first discovered that her injury was the result of defendant's negligence.
Motion for Summary Judgment denied.
WAGNER, JUDGE